Rich, J.:
The evidence before the magistrate was sufficient to warrant the conviction of the defendant of the crime charged against her, and a careful reading of the testimony, which it is unnecessary to quote, leads to the conclusion that the learned county judge was in error in finding that the guilt of defendant was not proven beyond a reasonable doubt.
The reversal is based upon another ground also. The county judge was of the opinion that in order to sustain a conviction under subdivision 4 of section 887 of the Code of Criminal Procedure, it was incumbent upon the People to “ establish that the defendant was a common prostitute or night walker, that she solicited to the annoyance of the *776inhabitants or passersby, and that she was there in a public place for the purpose of prostitution.” This was a mistaken view of the law. The proof established that the defendant offered to commit prostitution, and, this proof was all that was requisite to a conviction. The defendant was convicted upon sufficient evidence, and the order of the County Court must be reversed.
The order of the County Court of Kings county is reversed and the judgment of conviction in the Magistrate’s Court affirmed, and defendant remanded to custody.
Jenks, P. J., Putnam, Blackmar and Jay cox, JJ., concurred.
Order of the County Court of Kings county reversed, judgment of conviction in the Magistrate’s Court affirmed, and defendant remanded to custody.